Detailed Office Action
	The communication dated 7/17/2020 has been entered and fully considered.
	Claims 1-3 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1 the applicant claims “a power button” and claims “a button”.  It is not clear if the button and power button are the same or different.
In claim 1 the applicant claims “a first working mode with regard to a pneumatic switch”.  It is not clear what the applicant means by “with regard to a pneumatic switch”.
In claim 1 the applicant claims “a second working mode with regard to a power button”.  It is not clear what the applicant means by “with regard to a power button”.
	Claims 2-3 are dependent on claim 1 and are similarly rejected.
In claim 2 the applicant claims a silica gasket.  Silica is an element.  Silicone is a polymer.  The applicant should confirm which word they met and provide support for silicone if said word was intended.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. 2022/0015428 LACOVARA.
As for claim 1, LACOVARA discloses an e-cigarette and discloses a power button (118) [0045].  LACOVARA discloses a second button (120) [0045].  LACOVARA discloses a puff detector [0100] which is a pneumatic switch which after detected a puff switches the device on [0112].  The Examiner interprets the activation of the heater by the puff detector as a first mode.  The Examiner interprets turning the device off and on by pressing the power button as a second mode.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by CN203952452U LIU, hereinafter LIU.
As for claim 1, LIU discloses and e-cigarette with a power button which can be pressed multiple times to switch between manual mode and automatic mode.  LIU discloses that when in automatic mode the device uses pneumatics which the examiner interprets as a pneumatic switch [see e.g. English translation].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2015/0272210 LIU, hereinafter LIU II, in view of U.S. 2022/0015428 LACOVARA, hereinafter LACOVARA.
As for claim 1, LIU II discloses a control board (12) with a button (12c) and a pneumatic switch (12d).  LIU does not disclose what these switches/buttons do.  
LACOVARA discloses a power button (118) [0045].   LACOVARA discloses a second button (120) [0045].  LACOVARA discloses a puff detector [0100] which is a pneumatic switch which after detected a puff switches the device on [0112].  The Examiner interprets the activation of the device by the puff detector as a first mode.  The Examiner interprets turning the device off by pressing the power button as a second mode.
At the time of the invention it would be obvious to the person of ordinary skill in the art to use the manual button of LIU II to turn on/off the device and the pneumatic switch of LIU II to turn on the heater upon detecting puffing as suggested by LACOVARA.  The person of ordinary skill in the art would be motivated to do so give a function to the button and switch of LIU II and therefore be able to operate the device.  The pneumatic function allows the device to only supply power when puffing.  The on/off button allows the device to completely shut off to save power.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2015/0272210 LIU, hereinafter LIU II, in view of CN203952452U LIU, hereinafter LIU.
As for claim 1, LIU II discloses a control board (12) with a button (12c) and a pneumatic switch (12d).  LIU does not disclose what these switches/buttons do.  
LIU discloses and e-cigarette with a power button which can be pressed multiple times to switch between manual mode and automatic mode.  LIU discloses that when in automatic mode the device uses pneumatics which the examiner interprets as a pneumatic switch [see e.g. English translation].
At the time of the invention it would be obvious to the person of ordinary skill in the art to use the manual button of LIU II to turn on/off the device and the pneumatic switch of LIU II to be used in automatic mode of LIU.  The person of ordinary skill in the art would be motivated to do so give a function to the button and switch of LIU II and therefore be able to operate the device in a manual and automatic mode.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J CALANDRA whose telephone number is (571)270-5124. The examiner can normally be reached Monday-Friday 7:45 AM -4:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANTHONY J. CALANDRA
Primary Examiner
Art Unit 1748



/Anthony Calandra/Primary Examiner, Art Unit 1748